Title: From Thomas Jefferson to John Bondfield, 6 November 1786
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Novr. 6th. 1786.

Your favor of the 28th. of October came to hand the day before yesterday. In the mean time your two bills had been presented; the smaller one drawn on my private account I had paid on sight; under the larger one I had written an acceptance and I think an order to Mr. Grand to pay it. I went immediately to Mr. Grand’s; the bill had not been presented for payment and they assured me that by the usage of merchants in this country, the acceptor of a bill of exchange is bound to pay it; that it is no longer a debt of the drawer but of the acceptor, and that it would be personally dishonorable to me, were I to countermand the payment. Under this information I could not undertake to stop the payment. I have therefore only to lament that your letter did not arrive before I had paid the one bill of exchange and accepted the other, as I should have been happy to have done any thing I could to have guarded against a payment of the money, likely to be injurious to you.
I have the honor to be Sir your most obedient humble Servant,

Th: Jefferson

